Citation Nr: 0126057	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension 
claimed as secondary to the service-connected PTSD.  

3.  Entitlement to service connection for a claimed ear 
disorder to include hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to October 
1969.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in March 
1999, January 2000 and November 2000.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in August 2001.  

At the August 2001 hearing, testimony referable to the issue 
of effective date earlier than August 10, 1999 for the grant 
of service connection and the assignment of a 10 percent 
rating for tinnitus was presented for consideration.  As this 
matter has not been developed for appellate review, it is 
referred back to the RO for appropriate action.  

(The issues of service connection for hypertension and an ear 
disorder are the subject of the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
received at the RO on June 18, 1997.  

2.  The veteran's original claim was not received at the RO 
within one year of the date of separation from service.  

3.  VA examinations performed in July 1997 and February 1998 
showed that the veteran was suffering from severe PTSD.  



CONCLUSION OF LAW

An effective date prior to June 18, 1997, the date of the 
original claim, for the award of service connection for PTSD 
is not assignable. 38 U.S.C.A. §§ 5110, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(a) (2001).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2001).  

The veteran argues that an earlier effective date should be 
assigned for the grant of service connection on the basis 
that he developed PTSD in service and that he did not 
actually realize he was sick until many years after service.  
As such, the veteran contends that the effective date should 
be the day after his discharge from service.  

A careful review of the claims file shows that no treatment 
for PTSD or other innocently acquired psychiatric disorder in 
service or for many years thereafter.  

The records now show that the veteran currently suffers from 
PTSD.  Medical records from the a VA PTSD clinic also confirm 
that the veteran was evaluated for PTSD from April 1996.  VA 
psychiatric examinations in July 1997 and February 1998 
confirm that he suffers from severe PTSD.  The submitted 
records from the Social Security Administration report that 
the veteran became disabled on August 1, 1996.  In a 
submitted statement, Stephen Price has reported treating the 
veteran since 1985 for various conditions including PTSD.  

Nonetheless, in this case, the veteran's claim of service 
connection for PTSD was received by the RO on June 18, 1997, 
or more than one year following the veteran's separation from 
service.  

Where an original claim of service connection is received 
more than one year following separation from service, the 
controlling regulations specifically provide that the 
effective date for service connection cannot be earlier than 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2001).  

Based on the evidence of record in this case, an effective 
date for the grant of service connection for PTSD earlier 
than June 18, 1997, the date of the receipt of the original 
claim, is not assignable.  

The Board is mindful of the veteran's assertions that he 
developed PTSD in service.  However, there is no legal basis 
for an effective date earlier than when the veteran submitted 
his claim of service connection.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Thus, the Board finds that an effective date earlier than 
June 18, 1997, for the award of service connection for PTSD 
is not warranted. 38 C.F.R. § 3.400(b)(2) (2001).  

Finally, the Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

The Board notes in this regard that, inasmuch as the 
assignment of the effective in this case was controlled 
solely by the applicable effective date provisions that are 
unchanged by the new law, any change in the law brought about 
by the Veterans Claims Assistance Act of 2000 would have no 
effect on this portion of the veteran's appeal.  



ORDER

The claim for an effective date earlier than June 18, 1997, 
for the grant of service connection for PTSD is denied.  



REMAND

The veteran contends that service connection is warranted for 
hypertension and an ear disorder.  

At the outset, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  


I.  Hypertension

A careful review of the service medical records shows that 
the veteran's blood pressure at induction was 122/78.  A 
history of hypertension was noted.  Neither high blood 
pressure readings or treatment for hypertension was noted 
during service.  

At the time of discharge in October 1969, the veteran's blood 
pressure was listed on his physical examination report as 
158/108.  Importantly, the original reading altered as the 
"108" was crossed through and replaced with "80" to read 
158/80.  The veteran has consistently maintained in various 
letters to the RO that the original blood pressure reading 
was altered in order to facilitate an early discharge.  The 
veteran also testified as to this contention at his personal 
hearing before the undersigned Member of the Board in August 
2001.  

Numerous outpatient treatment reports and a recent VA 
examination in December 1999 indicate that the veteran 
currently suffers from hypertension.  Moreover, the private 
and VA outpatient reports are replete with notions and 
opinions that the veteran's PTSD may serve to aggravate the 
hypertension.  

Significantly, the veteran's treating physician has indicated 
that the veteran's PTSD aggravated and contributed to his 
marked hypertension.  Moreover, the VA examiner in December 
1999 reported that the veteran's severe PTSD "[might] be 
aggravating his associated hypertension."  

In the case, Allen v. Brown, 7 Vet.App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO must consider whether the 
veteran's hypertension disorder is proximately due to or the 
result of his service-connected PTSD pursuant to 
38 C.F.R. § 3.310(a) (West 1991).  If however, the RO 
determines that the veteran does not have a hypertension 
disorder which is proximately due to or the result of his 
service-connected disability, the RO must now also consider 
whether the veteran has a separate hypertension disorder 
which has been aggravated by his service-connected 
disability, and, if so, the level of disability attributable 
to aggravation must be determined.  

In order to determine these questions, the Board finds that 
another VA examination is necessary.



II.  Claimed ear disorder.  

The veteran contends that he has residuals of a ear injury in 
service to include current hearing loss.  

A careful review of the service medical records shows that 
the veteran was treated on several occasions in 1969 for 
complaints of ear pain and hearing loss.  A March 1969 
service medical record noted an infection of the middle ear.  

A later record indicated that the veteran's left tympanic 
membrane was still slightly infected.  Another record noted 
that the tympanic membrane appeared scarred, but that there 
was no evidence of active infection.  An April 1969 medical 
record shows that the veteran complained of hearing loss in 
the left ear.  

Finally, a June 1969 report noted that the veteran complained 
of hearing loss for the last two months.  An ear infection in 
both ears in April was noted and the veteran reported trouble 
hearing during normal conversation.  An examination showed 
that tympanic membranes and canals were negative and 
audiogram was within normal limits.  

The veteran's physical examination on discharge in October 
1969 was negative for hearing loss or any ear disability.  

The veteran was afforded a VA examination to determine 
current hearing loss and/or ear disease, if any, in December 
1999.  The veteran reported that he suffered a tympanic 
membrane perforation from an explosion in Vietnam which 
resulted in a bloody discharge and subsequent ear infection.  
He also reported that his ears still become infected easily 
and that he had ringing in the ears.  

An examination of the ears revealed that the auricles and 
external canals were normal. The right tympanic membrane 
showed some scarring.  There was severe scarring and 
calcification of the left tympanic membrane.  The tympanums 
and mastoids were normal.  The diagnosis was that of 
bilateral tinnitus, scarred ear drums, hearing loss as 
specified by audiological examination.  

The audiological examination in December 1999 revealed, 
however, that the veteran's hearing was within normal limits.  
Tympanometry revealed slightly stiff middle ear system.  

Given the facts in this case, the Board finds that the case 
should be remanded for further development of the record.

At the personal hearing in August 2001, the veteran testified 
that he had constant ear infections and that he received 
treatment for such from the VA.  These records should be 
obtained and associated with the claims file.

In addition, veteran should be afforded another VA 
examination to evaluate the extent of the damage to the 
veteran's ear, to include scarring, due to the injury 
incurred during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hypertension and an ear disorder, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include current 
treatment for ear infections, that have 
not been previously secured should be 
obtained and associated with the claims 
file.  

2.  The RO then should schedule the 
veteran for VA examinations to determine 
the current nature and the likely 
etiology of the claimed hypertension.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  Based on his/her 
review of the case, the VA examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
disability manifested by hypertension 
that is due to disease or injury incurred 
in or aggravated by service or the degree 
to which the disability may be aggravated 
by the service-connected PTSD.  A 
rationale for any opinion expressed 
should be provided.  The examination 
report should be associated with the 
claims folder.  

3.  The veteran also should be afforded 
an examination to determine the nature 
and likely etiology of the claimed ear 
disorder.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review.  The examiner also 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed ear disorder.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran has current 
ear or hearing disability due to disease 
or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In addition, the RO should 
specifically consider whether the veteran 
has a hypertension disorder secondary to 
his service-connected PTSD, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth in 
Allen regarding aggravation.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



